Citation Nr: 0730950	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  04-44 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence of record fails to show 
that the veteran's service-connected PTSD is characterized by 
suicidal or homicidal thoughts, spatial disorientation, 
neglect of personal appearance and hygiene, obsessional 
rituals which interfere with routine activities, near 
continuous panic attacks, or illogical speech.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 50 percent 
for service-connected PTSD have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in April 2003, the 
Louisville, Kentucky RO advised the veteran of what the 
evidence must show to establish entitlement to an increased 
rating for his service-connected PTSD.  The RO advised the 
veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  The RO 
also essentially requested that the veteran send any evidence 
in his possession that pertained to the claim.   

Although it does not appear that the veteran has been advised 
of the effective date element of a service connection claim 
at any time during the course of this appeal, the veteran has 
suffered no prejudice from this error.  For reasons explained 
more fully below, the Board is denying the veteran's claim 
for an increased rating and no effective date will be 
assigned. 

The RO provided the veteran with additional VCAA notice, 
dated in April 2006.  In this letter, the RO again informed 
the veteran of the relative duties of VA and the veteran in 
obtaining evidence and developing the claim.  The RO also 
informed the veteran as to what he needed to show to 
establish entitlement to a higher rating for a service-
connected disability and for PTSD in particular.  In response 
to that letter, the veteran's representative informed VA in a 
letter dated in May 2006 that the veteran had no additional 
information. 

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's VA Medical 
Center (VAMC) treatment records as he requested.  In response 
to the VCAA notice, the veteran informed VA in a statement 
dated in November 2003 that the only evidence pertaining to 
this claim was in his VAMC records.  The RO also provided the 
veteran with a VA examination, a report of which has been 
associated with the claims file.  The veteran has not made 
the RO or the Board aware of any other evidence relevant to 
his appeal and no further development is required to comply 
with the duty to assist the veteran in developing the facts 
pertinent to his claim.  Accordingly, the Board will proceed 
with appellate review.

Evidence

The veteran, in a written statement dated in April 2003, said 
that he had difficulty dealing with the public and became 
irritable when dealing with his customers, which he described 
as particular and dissatisfied.  

In a report of a VA general medical examination, dated in May 
2003, Dr. D.F. described the veteran's dress, speech, and 
affect to be appropriate.  Dr. D.F. also reported that the 
veteran maintained normal eye contact throughout the 
examination.

In a VA PTSD examination report, dated in May 2003, Dr. R.D. 
reported the following after reviewing the veteran's 
computerized VA records and conducting his own examination.  
The veteran had not had any hospitalizations since his last 
examination in August 2001 and he had been receiving 
outpatient care for his PTSD at the VAMC clinic in 
Evansville.  The veteran took several medications for the 
PTSD, but still experienced symptoms.

The symptoms reported by the veteran included experiencing 
intrusive thoughts and flashbacks of Vietnam, nightmares, 
difficulty sleeping, irritability, anger, depression, 
anxiety, and memory and concentration difficulties.  The 
veteran claimed he ate only 1 meal a day and described his 
energy level as low.  The veteran denied suicidal or 
homicidal ideations.  The veteran denied any remissions of 
the symptoms, which had existed since Vietnam.  The veteran 
claimed to be hypervigilant and easily startled and that he 
avoided situations that triggered his symptoms, such as being 
in large crowds or watching war movies.  

The veteran also reported that he quit working in January 
2001 because he claimed he was unable to be around people.  
The veteran cited his PTSD as the reason for his inability to 
get along with others.  Dr. R.D. stated that the veteran 
reported a history of violent behavior, but that after he 
began taking medications he no longer was unable to control 
his irritability and violence.  Regarding relationships with 
family members, the veteran had been with his common-law wife 
for 20 years and reported having regular contact with his six 
siblings.

Dr. R.D. reported the following upon conducting a mental 
status examination.  There was no sign of impairment in 
thought process or communication and no hallucinations or 
delusions.  The veteran was able to maintain his personal 
hygiene and was oriented to person, place, and time.  
Although he reported experiencing memory loss, he was 
cognitively intact at the examination.  The veteran had no 
current obsessive or ritualistic behavior that interfered 
with routine activities.  The veteran had no history of panic 
attacks, but got nervous and anxious when in large crowds.  

Dr. R.D. concluded that the veteran was depressed, anxious, 
and irritable due to his PTSD.  Dr. R.D. also stated that the 
symptoms interfered with his quality of life and affected his 
ability to work.  Dr. R.D. assigned a Global Assessment of 
Functioning (GAF) score of 55.

VAMC treatment records showed multiple episodes of ongoing 
treatment for PTSD on an outpatient basis for persistent 
symptoms associated with the veteran's PTSD.  In treatment 
records from the Evansville outpatient clinic, Dr. J.D. 
reported the following GAF scores on the following dates: 
July 2002 GAF 60/60, August 2002 GAF 60/60, November 2002 GAF 
60/60, December 2002 GAF 60/60, February 2003 GAF 60/60, 
March 2003 GAF 60/60, May 2003 GAF 60/60, September 2003 GAF 
60/60, December 2003 GAF 60/60, February 2004 GAF 60/55, 
April 2004 GAF 60/60, May 2004 GAF 60/60, June 2004 GAF 
60/55, July 2004 GAF 55/55, August 2004 GAF 55/55, and 
October 2004 GAF 60/60.  

R.T. reported GAF scores of 65 in Behavioral Medicine General 
Progress Notes, dated in September 2002 and July 2003.  R.T. 
also noted occasional intrusive thoughts and nightmares, but 
no agitation or aggressive thoughts.    

Dr. E.S., psychiatrist, assigned a GAF score of 65 in a 
Behavioral Medicine General Progress Note dated in February 
2003.   

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.1 
(2007).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2007).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2007).

When evaluating a mental disorder, the RO shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126 (2007).  

The veteran's service-connected PTSD is presently assigned a 
50 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007).  PTSD is rated pursuant to the General Rating 
Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic 
Code 9440 (2007).  

Under the General Rating Formula for Mental Disorders a 70 
percent rating is prescribed for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

The Global Assessment of Functioning (GAF) Scale is used to 
report the clinician's judgment of the individual's overall 
level of functioning.  The GAF Scale is to be rated with 
respect only to psychological, social, and occupational 
functioning.  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  GAF scores 
range from 1-100 with the higher numbers representing higher 
levels of functioning.  

A score of 61-70 reflects some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g. occasional truancy, 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
A score of 51-60 reflects some moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  

Analysis

Having reviewed the evidence, the most pertinent of which has 
been summarized above, the Board finds that the symptoms 
associated with the veteran's service-connected PTSD do not 
approximate the criteria for a higher 70 percent rating.  The 
Board's finding is based on the following reasons.  First, 
the medical evidence does not show that the veteran's PTSD is 
characterized by suicidal or homicidal ideation.  After 
reviewing the above aforementioned VA examination reports and 
outpatient treatment notes, the Board was unable to find any 
evidence of this symptom.  Second, the evidence is negative 
for findings of spatial disorientation, or intermittently 
illogical, obscure, or irrelevant speech.  Instead, the 
multiple psychology consultations and examinations reflected 
that the veteran was oriented to time, place and person, and 
displayed appropriate speech patterns.

Next, the Board considers relevant that the records are 
negative for any evidence of neglect of personal appearance 
and hygiene, which indicates that the veteran has no 
impairment in this area.

Regarding difficulty in adapting to stressful circumstances 
and an inability to establish and maintain effective 
relationships, the Board is mindful that the veteran quit 
working in January 2001, reportedly because of his difficulty 
getting along with others.  However, the Board notes that the 
veteran has maintained relationships with family members and 
that some degree of difficulty in establishing and 
maintaining effective work and social relationships is 
already taken into consideration in the currently assigned 50 
percent rating.  See 38 C.F.R. § 4.130, General Rating 
Formula for Mental Disorders (2007).

The evidence also does not show that the veteran's PTSD is 
characterized by obsessional rituals which interfere with 
routine activities.  Instead, Dr. R.D. specifically noted the 
absence of such a characteristic and the medical evidence was 
otherwise negative for it.

Although the medical records reflected a history of 
irritability marked by violence and a lack of impulse 
control, it appears that the veteran's medications and 
counseling have diminished the extent to which this currently 
affects his daily functioning.  Last, although the veteran 
reported nervousness and anxiousness, he had no history of 
panic attacks.  

The veteran's GAF scores also support the conclusion that the 
veteran functions at a level that does not warrant a 70 
percent rating.  The veteran's GAF scores ranged from a low 
of 55 to a high of 65, which reflect moderate to mild 
impairment.  Impairment of such severity is typically not 
associated with the higher 70 percent disability rating.  In 
short, the evidence does not show that the veteran is 
deficient in most areas.

Essentials of Evaluative Rating

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected PTSD causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent period of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Moreover, the veteran has not raised such an issue.  The 
Board emphasizes that the percentage ratings assigned by the 
VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2007).  In the 
instant case, to the extent that the veteran's service-
connected PTSD interferes with his employability, the 
currently assigned rating adequately contemplates such 
interference, and there is no evidentiary basis in the record 
for a higher rating on an extraschedular basis.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2007) 
for assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).




ORDER

Entitlement to a rating in excess of 50 percent for service-
connected post-traumatic stress disorder is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


